Citation Nr: 0331258	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an increased evaluation for residuals of 
adenocarcinoma of the prostate, status post 
prostatectomy, currently rated as 10 percent disabling.

2.	Entitlement to an increased original evaluation for 
impotence, status post penile implant, currently rated 
as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.	The veteran's residuals of adenocarcinoma of the 
prostate, status post prostatectomy are manifested by 
discomfort and minimal urinary incontinence and no use 
of pads.

3.	The veteran's disability due to impotence, status post 
penile implant, is not manifested by penile deformity 
with loss of erectile power.


CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 10 
percent for the veteran's residuals of adenocarcinoma of 
the prostate, status post prostatectomy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.115(a), 4.115(b), Diagnostic Code (DC) 7527 (2003).

2.	The criteria for a compensable disability evaluation for 
the veteran's impotence, status post penile implant, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.115(b), Diagnostic Code (DC) 7522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The July 1999 Statement of the Case (SOC) and the December 
2002 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claims 
for an increased rating for his residuals of prostate cancer, 
and his impotence.  These documents informed the veteran of 
the evidence of record and explained the reasons and bases 
for denial.  The veteran was specifically informed that 
increased ratings were being denied because the veteran's 
disability did not meet the criteria for the next higher 
rating.  

The RO sent a letter to the veteran dated in February 2002 
that informed him of the provisions of the VCAA and informed 
him what action he needed to take and what action the RO 
would take on his claims.  Specifically he was told that he 
needed to submit evidence showing that his disabilities met 
the criteria for the next higher rating.  The Board notes 
that recently the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that allowed the 
RO to send a letter containing a deadline for submitting 
evidence that is less than the one-year called for by the 
VCAA.  See, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  In this case, the veteran did not provide 
additional evidence although the veteran was afforded a VA 
examination in May 2002 and additional VA outpatient 
treatment notes were received in June 2002, more than 60 days 
after the date of the letter.  The veteran has not indicated 
that there is more evidence available, and more than one year 
has passed since February 2002.  In light of this, the Board 
finds that there is no prejudice to the veteran in proceeding 
with his appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained VA treatment records, and provided 
the veteran with VA examinations in September 1998 and May 
2002.  There is no indication that there is more information 
or medical evidence to be found with respect to the veteran's 
claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
veteran's claim for an increased rating for impotence status 
post penile implant is an appeal form an original grant of 
service connection and initial assignment of a non-
compensable rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, the Board will consider all evidence of 
record with respect to the claim for an increase for 
impotence.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

A.  Increased rating for residuals of adenocarcinoma of the 
prostate, status post prostatectomy.

The veteran was initially diagnosed with prostate cancer in 
1997 and underwent surgery.  He was assigned an initial 100 
percent evaluation. 

The veteran's service-connected residuals of prostate cancer 
are rated under the provisions of 38 C.F.R. § 4.115(b), 
Diagnostic Code 7528 (2003), for malignant neoplasms of the 
genitourinary system.  Pursuant to these provisions, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A "Note" 
to this code section states that, if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.

The veteran has not undergone additional surgery since 1997, 
and there is no indication from the medical records, or from 
information provided by the veteran that the cancer has 
returned or that there has been a metastasis.  Hence, the 
veteran's condition should be rated pursuant to the Note of 
Diagnostic Code 7528.  Id.  The Board notes that the 
veteran's residuals of prostate cancer are most appropriately 
evaluated in terms of voiding dysfunction, as there is no 
medical evidence of record indicative of renal dysfunction.  
Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2003).  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months. Id.

The Board has reviewed all of the evidence pertinent to the 
veteran's claim.  The record reflects that the veteran has 
not had a recurrence of cancer since 1997.  Since 1997 the 
veteran's primary complaint has been discomfort and minimal 
urinary incontinence.  The VA treatment notes dated from 1997 
to 2002 reflect the veteran's continued complaints of minimal 
urinary incontinence and discomfort.  The veteran underwent a 
VA examination in November 1998.  At that time he complained 
of drops of urinary incontinence but that he was not using 
any absorbent pads.  The veteran also complained of 
suprapubic pain and pain during evacuations.  The veteran was 
diagnosed with mild urinary incontinence.  There was no 
indication of daytime voiding intervals of 1 to 2 hours, or 
that the veteran awakens 3 to 4 times a night to void.  There 
is also no evidence of obstructed voiding or any need for 
catheterization.

The veteran underwent a second VA examination in May 2002.  
The veteran stated he was suffering nocturia and dysuria.  
The examiner noted minimal urinary incontinence and that the 
veteran was not using pads.  On the examination and in the 
outpatient treatment records dated from 1997 to 2002, there 
was no evidence of recurrent urinary tract infections or 
nephritis.  There was no indication of daytime voiding 
intervals of 1 to 2 hours, or that the veteran awakens 3 to 4 
times a night to void.  There is also no evidence of 
obstructed voiding or any need for catheterization.

Applying the regulations to the facts in the case, the Board 
finds that a disability rating in excess of 10 percent for 
the veteran's residuals of adenocarcinoma of the prostate, 
status post prostatectomy is not warranted.  The veteran does 
not have urinary incontinence that requires the use of pads, 
there is no evidence of daytime voiding intervals of 1 to 2 
hours and awakening 3 to 4 times a night to void, and there 
is no evidence that the veteran requires catheterization.  
There is also no evidence of renal dysfunction.  Therefore, 
the highest rating that can be assigned is 10 percent for 
daytime voiding intervals of 2 to 3 hours and awakening 2 
times a night to void.  There is no basis on which to assign 
a higher rating.  38 C.F.R. § 4.115(a) (2003).

B.  Increased original rating for impotence

Initially, the Board notes that the veteran has been granted 
Special Monthly Compensation for loss of a creative organ.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2003).

Impotence warrants a 20 percent disability rating if there is 
penile deformity with loss of erectile power.  38 C.F.R. 
§ 4.115(b), DC 7522 (2003).

Applying the above to the facts in this case, the Board finds 
that the criteria for an increased rating for impotence are 
not met.  The VA treatment notes do not indicate any penile 
deformity.  The VA examinations in November 1998 and May 2002 
do not indicate any penile deformity.  The veteran underwent 
a penile implant in February 2002 and since that time he has 
been able to maintain an erection.  Prior to February 2002 
the veteran was unable to maintain an erection, but without 
evidence of penile deformity, a 20 percent rating is not 
warranted.  The regulation requires both penile deformity and 
loss of erectile power, and at no point does the evidence 
establish the presence of penile deformity.  Therefore, an 
increased evaluation for impotence is not warranted.  Id.


ORDER

Entitlement to an increased evaluation above 10 percent for 
residuals of adenocarcinoma of the prostate, status post 
prostatectomy, is denied.

Entitlement to a compensable original evaluation for 
impotence, status post penile implant, is denied



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



